DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/22/2021 has been entered. Claims 1-6 are pending and claim 7 is canceled in the application. Applicant has amended Figs. 2A and 2B to address the missing reference characters and clarified where the reference characters D1, D2, D3 are in the specification. Therefore, the drawing objections have been withdrawn. Applicant has amended the abstract and specification to correct for minor informalities. Therefore, the objections to the abstract and specification have been withdrawn. Applicant has amended claim 1 to correct for minor informalities and has canceled claim 7. Therefore, the claim objections have been withdrawn. Applicant has amended claims 2 and 3 to address 112(b) and has canceled claim 7. Therefore, the claim rejections under 112(b) have been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rolf Fasth on 11/18/2021.
The application has been amended as follows: 

The method is for dividing dark objects, sub-structures and background of an image from an electron microscope into segments by analyzing pixel values. The segments are transformed and aligned so that the transformed objects, sub-structures and background are meaningfully comparable.  The transformed segments are clustered into classes which are used for ontological investigation of samples that are visualized by using electron microscopy. A triangle inequality comparison can be used to further cluster groups of objects to transfer understanding from different interactions between objects and to associate interactions with each other.

In the claims: 
1. (Currently Amended) A method for automated ontological 5grouping of objects, comprising: 
a digital camera taking a picture of an image in an electron microscope; 
storing the picture as a digital image in a computer; 
the digital image having pixels in sequence having brightness 10values comprising a first pixel having a first brightness value, a second pixel, adjacent to the first pixel, having a second brightness value, a third pixel, adjacent to the second pixel, having a third brightness value and a fourth pixel, adjacent to the third pixel, having a fourth 15brightness value, 
the digital image also having a fifth pixel having a fifth brightness value, a sixth pixel, adjacent to the fifth pixel, having a sixth brightness value, a seventh pixel, adjacent to the sixth pixel, having a seventh brightness 20value and an eighth pixel, adjacent to the seventh pixel, having an eighth brightness value, 

the computer forming a first segment around a first identified object between the second pixel and the third pixel when the second brightness value is more similar to the first brightness value than the second brightness value is to 10the third brightness value and when the third brightness value is more similar to the fourth brightness value than the third brightness value is to the second brightness value; 
simultaneously with forming the first segment, the computer forming a second segment around a second identified object in 15the digital image between the sixth pixel and the fifth pixel when the sixth brightness value is more similar to the fifth brightness value than the sixth brightness value is to the seventh brightness value and when the seventh brightness value is more similar to the eighth brightness value than the 20seventh brightness value is to the sixth brightness value; 
the computer mathematically transforming the first identified object to a first transformed object in a first transformed segment and the second identified object to a second transformed object in a second transformed segment wherein 25the transformed first and second objects have aligned shapes with a fixed orientation; RF Attorney Docket. No. 508.1622USN 21-ot-21- 14 – 
based on the brightness of the pixels, the computer determining a first topology of the transformed first object and a second topology of the second object by comparing brightness of pixels in the first transformed segment 5with brightness of corresponding pixels in the second transformed segment; and 
the computer assigning space coordinates to the first transformed object and the second transformed object based on identified topologies so that the first transformed object is 10moved proximate to the second transformed object when the first topology is similar to the second topology and remote from the second transformed object when the first topology is different from the second topology.

2. (Currently amended) The method of claim 1, wherein the method further comprises the steps of at a second magnification scale, the second magnification scale being at a higher magnification than a first magnification scale, the computer automatically identifying sub-structures in the digital image by comparing brightness of pixels in the digital image;
the computer determining a degree of association between each pixel based on the brightness of each pixel; 
the computer forming a first sub-structure segment around a first identified sub-structure and a second sub-structure segment around a second identified sub-structure in the digital image 
the computer mathematically transforming the first identified sub-structure to a first transformed sub-structure in a first transformed sub-structure segment and the second identified sub-structure to a second transformed sub-structure in a second transformed sub-structure segment wherein the transformed first and second sub-structures have shapes with a fixed orientation;
based on the brightness of the pixels, the computer determining a second topology of the transformed first sub-structure; and 
the computer comparing brightness of pixels in the first transformed sub-structure segment with brightness of pixels in the second transformed sub-structure segment.

3. (Currently amended) The method of claim 2, wherein the method further comprises the steps of the computer determining a topology of the second transformed sub-20structure, based on the topology of the second transformed sub-structure, the computer assigning space coordinates to the first transformed sub-structure and the second transformed sub-structure so that the first transformed sub-structure and the second transformed sub-25structure are in proximity in a perceptual space but remote from the first and second transformed objects.
(End of Amendment)
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: “Local Intensity and PCA Based Detection of Virus Particle Candidates in Transmission Electron Microscopy Images” by Kylberg et al., Pauly et al. (US 2016/0063308 A1), and Arbuckle (US 2010/0246927 A1) appear to be the closest prior art of record. The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1:
Regarding claim 1, the prior art Kylberg et al. discloses, a method for automated ontological grouping of objects, comprising (Pg. 426, right-hand column: combining TEM and automated image analysis to develop a rapid diagnostic system for screening and identification of viral pathogens in humans and animals; Pg. 427: each pixel can next be classified into one of two groups: those that have their highest score for the first principal component and those that do not): 
a digital camera taking a picture of an image in an electron microscope (Abstract: automatically detecting virus particle candidates in transmission electron microscopy images; Pg. 428, right-hand column: 16 bit tiff images were acquired on a Tecnai 10 electron microscope controlled via Olympus AnalySIS software and equipped with a CCD side-mounted Olympus MegaView III camera); 
the digital image having pixels in sequence having brightness values comprising a first pixel having a first brightness value, a second pixel, adjacent to the first pixel, having a second brightness value, a third pixel, adjacent to the second pixel, having a third brightness value and a fourth pixel, adjacent to the third pixel, having a fourth brightness value (Pg. 427, right-hand column: a feature vector with local intensity information is created for each pixel in the image. This feature vector consists of the mean intensity-values of pixels at a number of radial distances from the pixel in consideration; Pg. 427, right-hand column: the pixel marked p1 in Fig. 2 a, has rather constant bright intensities in its vicinity and then darker pixels further away. This can be seen in the corresponding feature vector, in Fig. 2 b, which has high and rather constant values for low radial distances and lower values at high radial distances. For the pixel marked p2 in Fig. 2 a, the situation is quite the opposite. It has dark pixels in its vicinity and brighter pixels further away. Its radial mean intensity profile in Fig. 2 b therefore goes from low values at small radial distances to high values at high radial distances; As seen on Pg. 427, right-hand column, the digital image consists of multiple pixels with different brightness values),
 the digital image also having a fifth pixel having a fifth brightness value, a sixth pixel, adjacent to the fifth pixel, having a sixth brightness value, a seventh pixel, adjacent to the sixth pixel, having a seventh brightness value and an eight pixel, adjacent to the seventh pixel, having an eighth brightness value (Pg. 427, right-hand column: a feature vector with local intensity information is created for each pixel in the image. This feature vector consists of the mean intensity-values of pixels at a number of radial distances from the pixel in consideration; Pg. 427, right-hand column: the pixel marked p1 in Fig. 2 a, has rather constant bright intensities in its vicinity and then darker pixels further away. This can be seen in the corresponding feature vector, in Fig. 2 b, which has high and rather constant values for low radial distances and lower values at high radial distances. For the pixel marked p2 in Fig. 2 a, the situation is quite the opposite. It has dark pixels in its vicinity and brighter pixels further away. Its radial mean intensity profile in Fig. 2 b therefore goes from low values at small radial distances to high values at high radial distances; As seen on Pg. 427, right-hand column, the digital image consists of multiple pixels with different brightness values).
The prior art Pauly et al. discloses, storing the picture as a digital image in a computer (Para. 0032: the acquired digital images 11 are stored in a database 12 of digital images. Image analysis software executing on a data analysis server 13 then performs intelligent image processing and automated classification and quantification. The image analysis software is a computer program product);
by comparing brightness of pixels in the first transformed segment with brightness of corresponding pixels in the second transformed segment (Para. 0007: the amount of intensity variation within the objects of the class; Para. 0036: pixels corresponding to classified and segmented objects in the digital images are colored, marked or highlighted to correspond to their classification; Para. 0046: whether a pixel is linked to an object can also depend on the average brightness of all of the pixels associated with the object that would result if the particular pixel were to be included in the object. The objects are combined in the hierarchical data network to form higher level objects, which are classified into classes of the class network; Para. 0049: the average intensity of the objects, the amount of intensity variation within each of the objects; Para. 0056: the pixelwise descriptors can be more complex than merely comparing an average color value to a threshold. For example, pixelwise descriptor 64 calculates the difference of the average color values in two offset boxes and then compares the difference to a threshold two offset boxes and then compares the difference to a threshold).
The prior art Arbuckle et al. discloses, the computer mathematically transforming the first identified object to a first transformed object in a first transformed segment and the second identified object to a second transformed object in a second transformed segment wherein the transformed first and second objects have aligned shapes with a fixed orientation (Para. 0026: the system then performs image inversion 46 which inverts the luminance or chrominance components or both of the acquired images; Para. 0033: the image processing 58 of the inverted images includes operations such as de-noising, image enhancement or texture transformation. Segmentation of qualifying objects 60 is performed using different combinations of color information with thresholding, Sobel edge detection, watershed separation of objects, and morphological operations such as top-hat transformation or filtering of objects according to size, shape or color. Quantification of segmented or qualified objects 62 produces multiple measures for objects in the image. Morphological measures include, but are not limited to, object count, size, form factor, elongation, radius, area, color, intensity, luminance, coordinates, number of neighbours, inter-object distances, distance from cell nucleus or cell surface, or other measures; Para. 0034: as the cell screening system acquires and analyzes color images, images of cells would have color information that is used in segmentation and classification of objects such as the overall size, shape, orientation and proximity of cells and of objects within cells such the nucleus and granules); 
based on the brightness of the pixels, the computer determining a first topology of the transformed first object and a second topology of the second object (Para. 0010: a topological map of identified spectral objects within the cell is created pixel by pixel; Para. 0026: the system then performs image inversion 46 which inverts the luminance or chrominance components or both of the acquired images; Para. 0033: the image processing 58 of the inverted images includes operations such as de-noising, image enhancement or texture transformation. Segmentation of qualifying objects 60 is performed using different combinations of color information with thresholding, Sobel edge detection, watershed separation of objects, and morphological operations such as top-hat transformation or filtering of objects according to size, shape or color. Quantification of segmented or qualified objects 62 produces multiple measures for objects in the image. Morphological measures include, but are not limited to, object count, size, form factor, elongation, radius, area, color, intensity, luminance, coordinates, number of neighbours, inter-object distances, distance from cell nucleus or cell surface, or other measures; Para. 0034: as the cell screening system acquires and analyzes color images, images of cells would have color information that is used in segmentation and classification of objects such as the overall size, shape, orientation and proximity of cells and of objects within cells such the nucleus and granules);
However, the cited references do not teach or fairly suggest the combination of claims elements in claim 1, such as, the computer automatically determining, by simultaneously using all possible magnification scales of the electron microscope, a degree of association between the pixels by comparing the first brightness value with the second brightness value, the second brightness value with the third brightness value, the third brightness value with the fourth brightness value, the computer also comparing the fifth brightness value with the sixth brightness value, the sixth brightness value with the seventh brightness value, the seventh brightness value with the eighth brightness value;
the computer forming a first segment around a first identified object between the second pixel and the third pixel when the second brightness value is more similar to the first brightness value than the second brightness value is to the third brightness value and when the third brightness value is more similar to the fourth brightness value than the third brightness value is to the second brightness value; 
simultaneously with forming the first segment, the computer forming a second segment around a second identified object in the digital image between the sixth pixel and the fifth pixel when the sixth brightness value is more similar to the fifth brightness value than the sixth brightness value is to the seventh brightness value and when the seventh brightness value is more similar to the eight brightness value than the seventh brightness value is to the sixth brightness value;
and the computer assigning space coordinates to the first transformed object and the second transformed object based on identified topologies so that the first transformed object is moved proximate to the second transformed object when the first topology is similar to the second topology and remote from the second transformed object when the first topology is different from the second topology.
Claims 2-6 are dependent on claim 1 and therefore are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pg. 17-18, filed 10/22/2021, with respect to claims 1-6 have been fully considered and are persuasive.  The rejection of 9/3/2021 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


	
12/7/2021